TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00388-CR




                                     Inette Wesley, Appellant

                                                  v.

                                   The State of Texas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                            NO. C-1-CR-06-725323
           HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Inette Wesley appeals a conviction for making a false report. The reporter’s record

has not been filed and is overdue. The Court has been advised by the court reporter that no

arrangement for payment has been made. See Tex. R. App. P. 35.3(b)(3). Appellant was represented

by retained counsel at trial, but she represents herself on appeal. Appellant did not file an affidavit

of indigence or request a free record on appeal. However, in correspondence to this Court, appellant

states that she cannot afford to pay for the reporter’s record.

               In the interest of justice, the appeal is abated and the county court at law is instructed

to determine, following a hearing if necessary, whether appellant is presently indigent. If the court

finds that appellant is indigent, it shall order the preparation of the reporter’s record at no cost to
appellant. Copies of all findings, conclusions, and orders, and a transcription of the reporter’s notes

if a hearing is held, shall be tendered for filing in this Court no later than January 18, 2008.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Abated

Filed: December 21, 2007

Do Not Publish




                                                  2